DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Anne Saturnelli on June 2, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method of providing client interfaces comprising: 	configuring a plurality of file server applications that communicate over a network using a shared network device that is a second network device having a first unique 		binding the plurality of virtual network devices to the second network device so that the second network device has a first plurality of addresses including the first unique to a data link layer component on the network, wherein each of the plurality of virtual network devices having one of the plurality of unique 

3. (Currently Amended) The method of Claim [[2]]1, wherein the data storage system sends and receives communications over the FE port.

15. (Currently Amended) The method of Claim 1, wherein the plurality of unique 

18. (Currently Amended) A system comprising:
	at least one processor; and
	at least one memory comprising code stored thereon that, when executed, performs a method of providing client interfaces comprising:
		configuring a plurality of file server applications that communicate over a network using a shared network device that is a second network device having a first unique 
			associating each of the plurality of file server applications with a different one of a plurality of virtual network devices, wherein each of the plurality of virtual network devices is bound to a different one of a plurality of unique 
			binding the plurality of virtual network devices to the second network device so that the second network device has a first plurality of addresses including the first unique 
				configuring the second network device with a plurality of sub-interfaces; and
				assigning each of the plurality of sub-interfaces of the second network device one of the plurality of unique 
		exposing, using the plurality of sub-interfaces of the second network device, the plurality of unique to a data link layer component on the network, wherein each of the plurality of virtual network devices having one of the plurality of unique 

19. (Currently Amended) A non-transitory computer readable medium comprising code stored thereon that, when executed, performs a method of providing client interfaces comprising:
	configuring a plurality of file server applications that communicate over a network using a shared network device that is a second network device having a first unique 
		associating each of the plurality of file server applications with a different one of a plurality of virtual network devices, wherein each of the plurality of virtual network devices is bound to a different one of a plurality of unique 
		binding the plurality of virtual network devices to the second network device so that the second network device has a first plurality of addresses including the first unique 
			configuring the second network device with a plurality of sub-interfaces; and
			assigning each of the plurality of sub-interfaces of the second network device one of the plurality of unique 
	exposing, using the plurality of sub-interfaces of the second network device, the plurality of unique  to a data link layer component on the network, wherein each of the plurality of virtual network devices having one of the plurality of unique 

20. (New) The method of Claim 1, wherein the data link layer component is a switch.

21. (New) The system of Claim 18, wherein the data link layer component is a switch.

22. (New) The non-transitory computer readable medium of Claim 19, wherein the data link layer component is a switch.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1, 18, and 19 have been amended to recite “…exposing, using the plurality of sub-interfaces of the second network device, the plurality of unique MAC addresses of the plurality of virtual network devices directly to a data link layer component on the network…” While NPL to Makam “Macvlan and IPvlan basics” at p. 4 in the sectioned entitled “Comparing Macvlan to Bridge” teaches exposing a MAC address for a virtual entity to a data link layer component on a network, it is believed that the addition of Makam to the Hayes-Martin-Christopher combination would invariably require the use of impermissible hindsight reasoning in view of the number of references required to formulate the rejection as well as a lack of a teaching, suggestion, or motivation to make the combination. Accordingly, the application is being passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/Primary Examiner, Art Unit 2454